UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

November 16, 2015
Dear Colleague:
Ensuring that all children, including children with disabilities, are held to rigorous academic
standards and high expectations is a shared responsibility for all of us. To help make certain that
children with disabilities are held to high expectations and have meaningful access to a State’s
academic content standards, we write to clarify that an individualized education program (IEP)
for an eligible child with a disability under the Individuals with Disabilities Education Act
(IDEA) must be aligned with the State’s academic content standards for the grade in which the
child is enrolled.1 Research has demonstrated that children with disabilities who struggle in
reading and mathematics can successfully learn grade-level content and make significant
academic progress when appropriate instruction, services, and supports are provided. 2
Conversely, low expectations can lead to children with disabilities receiving less challenging
instruction that reflects below grade-level content standards, and thereby not learning what they
need to succeed at the grade in which they are enrolled.
The cornerstone of the IDEA is the entitlement of each eligible child with a disability to a free
appropriate public education (FAPE) that emphasizes special education and related services
designed to meet the child’s unique needs and that prepare the child for further education,
employment, and independent living. 20 U.S.C. §1400(d)(1)(A). Under the IDEA, the primary
vehicle for providing FAPE is through an appropriately developed IEP that is based on the
individual needs of the child. An IEP must take into account a child’s present levels of academic
achievement and functional performance, and the impact of that child’s disability on his or her
involvement and progress in the general education curriculum. IEP goals must be aligned with
grade-level content standards for all children with disabilities. The State, however, as discussed

1

The Department has determined that this document is a “significant guidance document” under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007),
available at www.whitehouse.gov/sites/default/files/omb/fedreg/2007/012507_good_guidance.pdf. The purpose of
this guidance is to provide State and local educational agencies (LEAs) with information to assist them in meeting
their obligations under the IDEA and its implementing regulations in developing IEPs for children with disabilities.
This guidance does not impose any requirements beyond those required under applicable law and regulations. It
does not create or confer any rights for or on any person. If you are interested in commenting on this guidance or if
you have further questions that are not answered here, please e-mail iepgoals@ed.gov or write to us at the following
address: U.S. Department of Education, Office of Special Education and Rehabilitative Services, 550 12th Street
SW., PCP Room 5139, Washington, DC 20202-2600.
2
For a discussion of this research see Improving the Academic Achievement of the Disadvantaged; Assistance to
States for the Education of Children With Disabilities, Final Rule, 80 Fed. Reg. 50773, 50776 (Aug. 21, 2015).

Page 2 – Dear Colleague
on page five, is permitted to define alternate academic achievement standards for children with
the most significant cognitive disabilities.3
Application of Provisions in the Elementary and Secondary Education Act of 1965 to Children
with Disabilities
Since 2001, the Elementary and Secondary Education Act of 1965 (ESEA), as amended by the
No Child Left Behind Act of 2001 (NCLB), has required each State to apply the same
challenging academic content and achievement standards to all schools and all children in the
State, which includes children with disabilities. 20 U.S.C. §6311(b)(1)(B). The U.S.
Department of Education (Department), in its regulations implementing Title I of the ESEA, has
clarified that these standards are grade-level standards. 34 CFR §200.1(a)-(c). To assist children
with disabilities in meeting these grade-level academic content standards, many States have
adopted and implemented procedures for developing standards-based IEPs that include IEP goals
that reflect the State’s challenging academic content standards that apply to all children in the
State.
Interpretation of “General Education Curriculum”
Under the IDEA, in order to make FAPE available to each eligible child with a disability, the
child’s IEP must be designed to enable the child to be involved in and make progress in the
general education curriculum. 20 U.S.C. §1414(d)(1)(A). The term “general education
curriculum” is not specifically defined in the IDEA. The Department’s regulations implementing
Part B of the IDEA, however, state that the general education curriculum is “the same curriculum
as for nondisabled children.” 34 CFR §300.320(a)(1)(i). In addition, the IDEA Part B
regulations define the term “specially designed instruction,” the critical element in the definition
of “special education,” as “adapting, as appropriate to the needs of an eligible child, the content,
methodology, or delivery of instruction to address the unique needs of the child that result from
the child’s disability and to ensure access of the child to the general curriculum, so that the child
can meet the educational standards within the jurisdiction of the public agency that apply to all
children.” 34 CFR §300.39(b)(3) (emphasis added). Otherwise, the IDEA regulations do not
specifically address the connection between the general education curriculum and a State’s
academic content standards.

3

In accordance with 34 CFR §200.1(d), for children with the most significant cognitive disabilities who take an
alternate assessment, a State may define alternate academic achievement standards provided those standards are
aligned with the State’s academic content standards; promote access to the general curriculum; and reflect
professional judgment of the highest achievement standards possible. See also 34 CFR §300.160(c)(2)(i).

Page 3 – Dear Colleague
Analysis
The Department interprets “the same curriculum as for nondisabled children” to be the
curriculum that is based on a State’s academic content standards for the grade in which a child is
enrolled. This interpretation, which we think is the most appropriate reading of the applicable
regulatory language, will help to ensure that an IEP for a child with a disability, regardless of the
nature or severity of the disability, is designed to give the child access to the general education
curriculum based on a State’s academic content standards for the grade in which the child is
enrolled, and includes instruction and supports that will prepare the child for success in college
and careers. This interpretation also appropriately harmonizes the concept in the IDEA
regulations of “general education curriculum (i.e., the same curriculum as for nondisabled
children),” with the ESEA statutory and regulatory requirement that the same academic content
standards must apply to all public schools and children in the State, which includes children with
disabilities.
The IDEA statutory and regulatory provisions discussed above, the legislative history of the
IDEA, and clarification the Department has provided on the alignment of the IEP with a State’s
content standards in the Analysis of Comments and Changes to the 2006 IDEA Part B
regulations also support this interpretation. When it last reauthorized the IDEA in 2004,
Congress continued to emphasize, consistent with the provisions in the ESEA, the importance of
“having high expectations for [children with disabilities] and ensuring their access to the general
education curriculum in the regular classroom, to the maximum extent possible.” 20 U.S.C.
§1400(c)(5)(A). The Senate Report accompanying the 2004 reauthorization of the IDEA also
explained that “[f]or most children with disabilities, many of their IEP goals would likely
conform to State and district wide academic content standards and progress indicators consistent
with standards based reform within education and the new requirements of NCLB.” S. Rep. No.
108-185, 105th Cong., 1st Sess. 29 (Nov. 3, 2003).
The Analysis of Comments and Changes accompanying the 2006 IDEA Part B regulations also
included important discussion that further clarifies the alignment of an IEP with a State’s
academic content standards under the ESEA, explaining: “section 300.320(a)(1)(i) clarifies that
the general education curriculum means the same curriculum as all other children. Therefore, an
IEP that focuses on ensuring that the child is involved in the general education curriculum will
necessarily be aligned with the State’s content standards.”4

4

See Assistance to States for the Education of Children with Disabilities and Preschool Grants for Children with
Disabilities, Final Rule, 71 Fed. Reg. 46540, 46662 (Aug. 14, 2006); see also 71 Fed. Reg. 46579.

Page 4 – Dear Colleague
The Department’s interpretation of the regulatory language “general education curriculum (i.e.,
the same curriculum as for nondisabled children)” to mean the curriculum that is based on the
State’s academic content standards for the grade in which a child is enrolled is reasonable. This
interpretation is also necessary to enable IDEA and ESEA requirements to be read together so
that children with disabilities receive high-quality instruction that will give them the opportunity
to meet the State’s challenging academic achievement standards and prepare them for college,
careers and independence. Therefore, in order to make FAPE available to each eligible child
with a disability, the special education and related services, supplementary aids and services, and
other supports in the child’s IEP must be designed to enable the child to advance appropriately
toward attaining his or her annual IEP goals and to be involved in, and make progress in, the
general education curriculum based on the State’s academic content standards for the grade in
which the child is enrolled.
Implementation of the Interpretation
Based on the interpretation of “general education curriculum” set forth in this letter, we expect
annual IEP goals to be aligned with State academic content standards for the grade in which a
child is enrolled. This alignment, however, must guide but not replace the individualized
decision-making required in the IEP process.5 In fact, the IDEA’s focus on the individual needs
of each child with a disability is an essential consideration when IEP Teams are writing annual
goals that are aligned with State academic content standards for the grade in which a child is
enrolled so that the child can advance appropriately toward attaining those goals during the
annual period covered by the IEP. In developing an IEP, the IEP Team must consider how a
child’s specific disability impacts his or her ability to advance appropriately toward attaining his
or her annual goals that are aligned with applicable State content standards during the period
covered by the IEP. For example, the child’s IEP Team may consider the special education
instruction that has been provided to the child, the child’s previous rate of academic growth, and
whether the child is on track to achieve grade-level proficiency within the year.

5

The IEP must include, among other required content: (1) a statement of the child’s present levels of academic
achievement and functional performance, including how the child’s disability affects the child’s involvement and
progress in the general education curriculum; (2) a statement of measurable annual goals, including academic and
functional goals, designed to meet the child’s needs that result from the child’s disability to enable the child to be
involved in and make progress in the general education curriculum; and (3) the special education and related
services and supplementary aids and services, based on peer-reviewed research to the extent practicable, to be
provided to the child, or on behalf of the child, and a statement of the program modifications or supports for school
personnel that will be provided to enable the child to advance appropriately toward attaining the annual goals, and to
be involved in and make progress in the general education curriculum in accordance with the child’s present levels
of performance. 34 CFR §300.320(a).

Page 5 – Dear Colleague
The Department recognizes that there is a very small number of children with the most
significant cognitive disabilities whose performance must be measured against alternate
academic achievement standards, as permitted in 34 CFR §200.1(d) and §300.160(c). As
explained in prior guidance,6 alternate academic achievement standards must be aligned with the
State’s grade-level content standards. The standards must be clearly related to grade-level
content, although they may be restricted in scope or complexity or take the form of introductory
or pre-requisite skills. This letter is not intended to limit a State’s ability to continue to measure
the achievement of the small number of children with the most significant cognitive disabilities
against alternate academic achievement standards, but rather to ensure that annual IEP goals for
these children reflect high expectations and are based on the State’s content standards for the
grade in which a child is enrolled.
In a case where a child’s present levels of academic performance are significantly below the
grade in which the child is enrolled, in order to align the IEP with grade-level content standards,
the IEP Team should estimate the growth toward the State academic content standards for the
grade in which the child is enrolled that the child is expected to achieve in the year covered by
the IEP. In a situation where a child is performing significantly below the level of the grade in
which the child is enrolled, an IEP Team should determine annual goals that are ambitious but
achievable. In other words, the annual goals need not necessarily result in the child’s reaching
grade-level within the year covered by the IEP, but the goals should be sufficiently ambitious to
help close the gap. The IEP must also include the specialized instruction to address the unique
needs of the child that result from the child’s disability necessary to ensure access of the child to
the general curriculum, so that the child can meet the State academic content standards that apply
to all children in the State.
An Example of Implementation
We provide an example of how an IEP Team could apply the interpretation of “general education
curriculum” set forth in this letter. For example, after reviewing recent evaluation data for a
sixth grade child with a specific learning disability, the IEP Team determines that the child is
reading four grade levels below his current grade; however, his listening comprehension is on
grade level. The child’s general education teacher and special education teacher also note that
when materials are read aloud to the child he is able to understand grade-level content. Based on
these present levels of performance and the child’s individual strengths and weaknesses, the IEP

6

See U.S. Department of Education Non-regulatory guidance: Alternate achievement standards for students with
the most significant cognitive disabilities August 2005) available at:
https://www2.ed.gov/policy/elsec/guid/altguidance.pdf

Page 6 – Dear Colleague
Team determines he should receive specialized instruction to improve his reading fluency. Based
on the child’s rate of growth during the previous school year, the IEP Team estimates that with
appropriate specialized instruction the child could achieve an increase of at least 1.5 grade levels
in reading fluency. To ensure the child can learn material based on sixth grade content standards
(e.g., science and history content), the IEP Team determines the child should receive
modifications for all grade-level reading assignments. His reading assignments would be based
on sixth grade content but would be shortened to assist with reading fatigue resulting from his
disability. In addition, he would be provided with audio text books and electronic versions of
longer reading assignments that he can access through synthetic speech. With this specialized
instruction and these support services, the IEP would be designed to enable the child to be
involved and make progress in the general education curriculum based on the State’s sixth grade
content standards, while still addressing the child’s needs based on the child’s present levels of
performance.7 This example is provided to show one possible way that an IEP could be designed
to enable a child with a disability who is performing significantly below grade level to receive
the specialized instruction and support services the child needs to reach the content standards for
the grade in which the child is enrolled during the period covered by the IEP. 8 We caution,
though that, because the ways in which a child’s disability affects his or her involvement and
progress in the general education curriculum are highly individualized and fact-specific, the
instruction and supports that might enable one child to achieve at grade-level may not necessarily
be appropriate for another child with the same disability.
Summary
In sum, consistent with the interpretation of “general education curriculum (i.e., the same
curriculum as for nondisabled children)” based on the State’s academic content standards for the

7

For information on developing, reviewing, or revising the IEP for a child with limited English proficiency, see:
Questions and Answers Regarding Inclusion of English Learners with Disabilities in English Language Proficiency
Assessments and Title III Annual Measurable Achievement Objectives
https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/q-and-a-on-elp-swd.pdf.
8
While the Department does not mandate or endorse specific products or services, we are aware that many States
have issued guidance addressing standards-based IEPs . For example see Minnesota Department of Education,
Developing Standards-Based IEP Goals and Objectives A Discussion Guide available at:
https://education.state.mn.us/mdeprod/idcplg?IdcService=GET_FILE&dDocName=050483&RevisionSelectionMet
hod=latestReleased&Rendition=primary. States and LEAs also may consider reviewing the following examples
from OSEP-funded projects regarding implementation of standards-based IEPs: inForum: Standards-Based
Individualized Education Program Examples available at: www.nasdse.org/portals/0/standardsbasediepexamples.pdf. For an example of annual goals aligned with State academic content standards for a child
taking the alternate assessment based on alternate academic achievement standards, see: an issue brief provided by
the OSEP-funded National Center and State Collaborative (NCSC), NCSC Brief 5: Standards-based Individualized
Education Programs (IEPs) for Children Who Participate in AA-AAS available at:
http://www.ncscpartners.org/Media/Default/PDFs/Resources/NCSCBrief5.pdf.

Page 7 – Dear Colleague
grade in which a child is enrolled set forth in this letter, an IEP Team must ensure that annual IEP
goals are aligned with the State academic content standards for the grade in which a child is
enrolled. The IEP must also include the specially designed instruction necessary to address the
unique needs of the child that result from the child’s disability and ensure access of the child to
the general education curriculum, so that the child can meet the State academic content standards
that apply to all children, as well as the support services and the program modifications or
supports for school personnel that will be provided to enable the child to advance appropriately
toward attaining the annual goals.
Opportunities for Input
We are interested in receiving comments on this document to inform implementation of this
guidance. If you are interested in commenting on this document, please e-mail your comments
to iepgoals@ed.gov or write to us at the following address: US Department of Education,
550 12th Street SW, PCP Room 5139, Washington, DC 20202-2600. Note that we are
specifically interested in receiving input from the field on examples of models of alignment of
IEP goals with State content standards that are working well at the State and local level, and how
this guidance could be implemented for children with disabilities who are English learners and
children with the most significant cognitive disabilities. We will share appropriate models with
you in further communications as they become available. We would also be glad to help answer
your questions and help with your technical assistance needs in this important area.
We ask you to share this information with your local school districts to help ensure all children
with disabilities are held to high standards and high expectations. Thank you for your continued
interest in improving results for children with disabilities.
Sincerely,
/s/
Michael K. Yudin
Assistant Secretary

/s/
Melody Musgrove
Director
Office of Special Education Programs

